Title: From Thomas Jefferson to William Temple, 26 April 1795
From: Jefferson, Thomas
To: Temple, William



Sir
Monticello Apr. 26. 95.

I wrote some time ago to Colo. Gamble asking a copy of my account with him that I might have it paid. In a letter which he wrote as he was setting out for Philadelphia he informed me you would be so good as to furnish it on application, which favor I now ask of you.
He mentioned in the same letter that he was resigning his retail business to you, and meant to add to it the branch of groceries if I should have occasion for any. My course as to groceries has hitherto been to send quarterly to a merchant in Philadelphia an invoice of what I wanted in that line for the next quarter, whereon he shipped them to Richmond, sent me his bill by post, and within two or three posts afterwards I procured and remitted him a bill for the amount. Tho’ I get my groceries thus on good terms, yet I find the procuring of a bill on Philadelphia in this part of the country troublesome and difficult. If therefore I could retain the advantages of reasonable prices, and supplies of good quality, and obtain greater facility in the form of paiment, I should adopt it. My groceries come to between 4. and 500 Dollars a year, taken and paid for quarterly. The best resource of quarterly paiment in my power is Nails, of which I make enough every fortnight to pay a quarter’s bill, and I would willingly send them to Richmond by the first boat or waggon after the receipt of the bill, and require there only the wholesale price at the time of their being recieved there. If such a form of paiment would suit you, and the quality and prices of your supplies be found to suit me, I should be willing to change my dealings from Philadelphia to Richmond. On this subject be so good as to write to me fully and frankly, stating what your convenience and the course of your commerce requires, as no dealings could be desireable to either you or myself unless founded in mutual convenience, and reasonable advantages to both parties. Below I sketch the articles for which I should have occasion that  you may have a certain knolege of their nature. I am Sir Your very humble servt

Th: Jefferson




Coffee
}
called for quarterly.


Chocolate


tea.


white sugar


brown sugar


Molasses


rice,


rum or French brandy


The following articles are called for occasionally.
  Wine vinegar.
    mustard
      spices.
        oil
          sago
            Cod’s tongues and sounds
              biscuit
                candles

